DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 4, 2022, the applicants have canceled claims 5 and 7-9; amended claims 1, 11-13, 15-16, 18, 20, 26 and 30 and furthermore, have added new claims 33-36.
3. Claims 1-4, 6, 11-13, 15-16, 18, 20, 25-26, 30 and 33-36 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Feb. 4, 2022 have been fully considered but they are not persuasive regarding enablement rejection of instant claims 13, 16, 18, 20, 25-26 and 30 and Improper Markush Group rejection of claims 1-4, 6, 11-13, 15-16, 18, 20, 25-26 and 30. The applicants have amended claims to overcome all other rejections. Regarding enablement rejection for treating various disease conditions, the applicants have not provided any prior art NPL documents showing well established utility of PIP4K2A and PIP4k2B inhibitors for treating any specific disease conditions. Regarding Improper Markush Group, the examiner does not agree with the applicant’s arguments that the amended claims do have a common core. The applicants have amended claims to limit the value of variable A. However, as stated clearly in the last office action, in addition to variable A, the value of variable R1 is also critical for the common core and novelty of the instant compounds.
Conclusion
5. Rejection of claims 13, 16, 18, 20, 25-26 and 30 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. The Improper Markush Group rejection of claims 1-4, 6, 11-13, 15-16, 18, 20, 25-26 and 30 is maintained for the reasons of record.

                          NEW     GROUNDS     OF     REJECTION

Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 6 recite the limitation "variable position of variable R1 on the aryl or heteroaryl ring" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is of note that according to claim 1, variable R1 is always present at para position of the aryl and/or heteroaryl ring in relation to the pyridine ring.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1, 3, 12-13, 15-16, 25-26, 30, 35 and 36 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bagdanoff (U.S. Patent 9,242,996 B2).
Bagdanoff discloses compounds as kinase inhibitors for treating cancer. The compounds of embodiment 18 where variable Y represents H (see col. 13, line 45 to col. 14, lines 1-2) as well as compounds of examples 80 and 82 (see col. 179) disclosed by Bagdanoff anticipate the instant claims when variable R2 represents NH2, variables X, Y and Z represents CH and variable R1 represents C(O)NR6R7 in the instant compounds of formula (I).
11. Claims 1, 3, 12-13, 15, 25-26 and 35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balestra (U.S. Patent 9,181,272 B2).
Balestra discloses Aldosterone synthase inhibitors for treating kidney fibrosis treating cancer. The compound number 63 (see col. 31), number 71 (see col. 33) and example 32 (see col. 164) by Balestra anticipate the instant claims when variable R2 represents H, variables X, Y and Z represents CH and variable R1 represents C(O)NR6R7 in the instant compounds of formula (I).
12. Claims 1-3, 12-13, 15, 20, 25-26 and 35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Iralapati (U.S. Patent 9,399,638 B2).
Iralapati discloses substituted pyridine compounds as CRAC modulators for treating inflammatory diseases. The compounds disclosed in examples 1-4 (see col. 61), examples 16-20 (see col. 67) and examples 30, 31 and 33 (see col. 73) by Iralapati .

Allowable Subject Matter
13. Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625